 1
 2
 3
 4
 5
                            UNITED STATES DISTRICT COURT
 6
                        SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                     Case No. 19-CR-2099-GPC
                                                   ORDER AND JUDGMENT
 9                                                 GRANTING UNITED STATES’
            v.                                     MOTION TO DISMISS
10
11   VICTOR HIROSHIMA SANCHEZ-
     NARABE,
12
13                Defendant
14
15         GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the information

16 shall be dismissed against Victor Hiroshima Sanchez-Narabe without prejudice.
17        IT IS FURTHER ORDERED bond is exonerated. Defense Counsel shall prepare

18 an order to disburse funds or release collateral.
19         IT IS SO ORDERED.
20
     Dated: July 11, 2019
21
22
23
24
25
26
27
28


30
